SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
126
KA 10-02222
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, WHALEN, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

LEON BLOOM, JR., ALSO KNOWN AS LEON C. BLOOM,
ALSO KNOWN AS LEON C. BLOOM, JR.,
DEFENDANT-APPELLANT.


BRIDGET L. FIELD, ROCHESTER, FOR DEFENDANT-APPELLANT.

LAWRENCE FRIEDMAN, DISTRICT ATTORNEY, BATAVIA (WILLIAM G. ZICKL OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Genesee County Court (Robert C.
Noonan, J.), rendered June 3, 2010. The judgment convicted defendant,
upon a jury verdict, of grand larceny in the fourth degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him,
upon a jury verdict, of grand larceny in the fourth degree (Penal Law
§ 155.30 [1]). As defendant correctly concedes, his contention that
the evidence is legally insufficient to support the conviction is not
preserved for our review because defendant failed to renew his motion
for a trial order of dismissal after presenting proof (see People v
Hines, 97 NY2d 56, 61, rearg denied 97 NY2d 678). In any event,
defendant’s contention lacks merit (see generally People v Bleakley,
69 NY2d 490, 495) and, viewing the evidence in light of the elements
of the crime as charged to the jury (see People v Danielson, 9 NY3d
342, 349), we reject defendant’s further contention that the verdict
is against the weight of the evidence (see generally Bleakley, 69 NY2d
at 495). “[T]he jury was in the best position to assess the
credibility of the witnesses and, on this record, it cannot be said
that the jury failed to give the evidence the weight it should be
accorded” (People v Orta, 12 AD3d 1147, 1147, lv denied 4 NY3d 801).

     Finally, the sentence is not unduly harsh or severe.




Entered:   February 8, 2013                        Frances E. Cafarell
                                                   Clerk of the Court